    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE         §
COMMISSION,                     §
                                §
          Plaintiff,            §
                                §
                  v.            §                    CASE NO. 2:15-cv-2451-CJB-JVM
                                §
RONALD L. BLACKBURN,            §                    SECTION “J”:1
ANDREW V. REID, BRUCE A. GWYN,  §
MICHAEL A. MULSHINE, LEE C.     §
SCHLESINGER, SAMUEL E. WHITLEY, §
AND TREATY ENERGY               §
CORPORATION,                    §
                                §
          Defendants.           §


      FINAL JUDGMENT AS TO RONALD L. BLACKBURN, ANDREW V. REID,
               BRUCE A. GWYN, AND MICHAEL A. MULSHINE

       This Court has issued Orders and Reasons: (1) granting in part Plaintiff Securities and

Exchange Commission’s (“Plaintiff” or the “Commission”) Motion for Summary Judgment as to

Defendants Ronald L. Blackburn (“Blackburn”), Andrew V. Reid (“Reid”), Bruce A. Gwyn

(“Gwyn”), and Michael A. Mulshine (“Mulshine”) (collectively, “Defendants”) [Doc. 227]; (2)

granting Plaintiff’s Supplemental Motion for Summary Judgment as to Blackburn [Doc. 245];

and (3) granting Plaintiff’s Motion for Remedies as to Blackburn, Reid, Gwyn, and Mulshine,

and Treaty Energy Corporation (“Treaty”) [Doc. 260].

       Based on all the files, records, and proceedings herein, the Court is of the opinion that

Final Judgment as to Defendants should be entered as follows:

       In addition to the findings and conclusions set forth in its Order and Reasons referenced

above [Docs. 227, 245, and 260], which are incorporated herein, pursuant to FED. R. CIV. P.

52(a), the Court enters the Findings of Fact and Conclusions of Law set forth below.


                                                 1
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 2 of 14



                                      FINDINGS OF FACT

       1.      Defendants Blackburn, Reid, Gwyn, and Mulshine each committed securities

fraud in violation of Section 10(b) of the Securities and Exchange Act of 1934 (“Exchange Act”)

and Rule 10b-5 thereunder and Section 17(a) of the Securities Act of 1933 (“Securities Act”).

       2.      Defendants Blackburn, Reid, Gwyn, and Mulshine each offered or sold

unregistered securities in violation of Sections 5(a) and 5(c) of the Securities Act.

       3.      Defendants Reid and Gwyn each knowingly or recklessly provided

substantial assistance to Treaty in its violation of Section 13(a) of the Exchange Act and

Rule 12b-20 thereunder.

       4.      Defendants Reid and Gwyn each certified an annual report on Form 10-K

filed with the Commission that omitted material facts in violation of Exchange Act Rule

13a-14.

       5.      Defendant Blackburn failed to make required filings with the Commission on

Forms 3, 4, and 5 in violation of Section 16(a) of the Exchange Act and Rule 16a-3 thereunder.

       6.      The Commission has demonstrated a reasonable likelihood that unless

enjoined, Defendants Blackburn, Reid, Gwyn, and Mulshine will engage in future

violations of the securities laws.

       7.      The Commission has demonstrated the amount of ill-gotten gains to be

disgorged from Defendants with prejudgment interest as follows:

                           Disgorgement               Prejudgment Interest
          Blackburn        $1,512,059.96              $359,099.64
          Reid             $525,030.52                $124,689.69
          Mulshine         $108,291.05                $25,718.10
          Gwyn             $772,434.90                $183,445.85

       8.      The conduct of Defendants Blackburn, Reid, Gwyn, and Mulshine



                                                  2
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 3 of 14



involved fraud, deceit, manipulation, or the deliberate disregard of a regulatory

requirement and directly or indirectly resulted in substantial losses or created a significant

risk of substantial losses to other persons.

        9.      Considering all of the relevant factors, officer-and-director and penny-

stock bars against Blackburn, Reid, Gwyn, and Mulshine are warranted.

                                    CONCLUSIONS OF LAW

        1.      The Court should impose a permanent injunction when the inferences flowing

from the defendant’s prior illegal conduct, viewed in light of present circumstances, indicate a

reasonable likelihood of future transgressions.

        2.      In evaluating the likelihood of future violations, the Court should evaluate the

totality of the circumstances.

        3.      Courts consider a number of factors when imposing permanent injunctions,

including the (1) egregiousness of the defendant’s conduct; (2) isolated or recurrent nature of the

violation; (3) degree of scienter; (4) sincerity of the defendant’s recognition of his transgression;

and (5) likelihood of the defendant’s job providing opportunities for future violations.

        4.      Past conduct amounting to systematic wrong doing rather than an isolated

occurrence may be particularly appropriate for a permanent injunction.

        5.      The district court has broad discretion not only in determining whether or not to

order disgorgement but also in calculating the amount to be disgorged. Disgorgement need only be

a reasonable approximation of profits causally connected to the violation. Once the Commission

presents evidence reasonably approximating the amount of ill-gotten gains, the burden of proof

shifts to the defendant.

        6.      In determining an approximate amount of ill-gotten profits, the risk of uncertainty



                                                  3
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 4 of 14



falls on the wrongdoer whose illegal conduct created the uncertainty. Doubts are to be resolved

against the defrauding party.

        7.      A securities law violator cannot diminish his responsibility to return illegal profits by

claiming he no longer possesses the funds due. A defendant’s claim that his profits were wiped out

by subsequent losses is no defense to disgorgement. Securities law violators may not offset their

disgorgement liability with business expenses. The manner in which a violator chose to spend his

misappropriations is irrelevant as to his objection to disgorge.

        8.      A securities law violator’s ability to pay all or part of the amount sought as

disgorgement is not grounds for denying disgorgement.

        9.      An award of pre-judgment interest in a case involving violations of the federal

securities laws rests within the equitable discretion of the district court to be exercised according to

considerations of fairness. Where a securities law violator has enjoyed access to funds over a period

of time as a result of his or her wrongdoing, requiring the wrongdoer to pay prejudgment interest is

consistent with the equitable purpose of the remedy of disgorgement.

        10.     An order for disgorgement and pre-judgment interest against Defendants is proper

because Defendants violated the federal securities laws.

        11.     In the context of an offering of securities in violation of the securities laws, the

proper starting point for a disgorgement award is the total proceeds received from the sale of the

securities.

        12.     The IRS underpayment of federal income tax rate as set forth in 26 U.S.C. §

6621(a)(2) is appropriate for calculating prejudgment interest in SEC enforcement actions such as

this one. That rate of interest reflects what it would have cost to borrow the money from the

government and therefore reasonably approximates one of the benefits the defendant derived from



                                                    4
     Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 5 of 14



its fraud.

        13.     Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act

authorize the Court to assess civil monetary penalties for securities violations based on an

escalating, three-tier structure.

        14.     The amount of civil penalties to assess within the permissible statutory range is left

to the Court’s discretion.

        15.     In determining the appropriate penalty, the Court considers: (1) the egregiousness of

the defendant’s conduct; (2) the degree of the defendant’s scienter; (3) whether the defendant’s

conduct created substantial losses or the risk of substantial losses to other persons; (4) whether the

defendant’s conduct was isolated or recurrent; (5) whether the defendant has admitted wrongdoing;

and (6) whether the penalty should be reduced due to the defendant’s demonstrated current and

future financial condition.

        16.     Section 20(e) of the Securities Act and Section 21(d)(2) of the Exchange Act

authorize the Court to permanently or temporarily prohibit a person who has violated scienter-

based anti-fraud provisions of the Securities Act or Exchange Act from acting as an officer or

director of an issuer if the person’s conduct demonstrates unfitness to serve as an officer or

director.

        17.     Section 20(g)(1) of the Securities Act and Section 21(d)(6)(A) of the Exchange

Act authorize the Court to permanently or temporarily prohibit a person who was participating in

an offering of penny stock at the time of alleged misconduct from participating in any future

offering of penny stock.

        18.     The Court considers the following factors in determining whether an officer-and-

director or penny-stock bar is appropriate: (1) the egregiousness of the defendant’s actions; (2)



                                                   5
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 6 of 14



the isolated or recurrent nature of the infraction; (3) the degree of scienter involved; (4) the

sincerity of the defendant’s assurances against future violations; (5) the defendant’s recognition

of the wrongful nature of the conduct; and (6) the likelihood that the defendant’s conduct will

present opportunities for future violations. Two additional factors that may be useful in

determining whether an officer-and-director bar is appropriate are the defendant’s role when he

engaged in the fraud and the defendant’s economic stake in the violation.

       Based on the foregoing Findings of Fact and Conclusions of Law:

                                                  I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants Blackburn,

Reid, Gwyn, and Mulshine are permanently restrained and enjoined from violating, directly or

indirectly, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection

with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,



                                                  6
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 7 of 14



agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with any Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Blackburn, Reid, Gwyn, and Mulshine are permanently restrained and enjoined from

violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with any Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Blackburn, Reid, Gwyn, and Mulshine are permanently restrained and enjoined from



                                                 7
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 8 of 14



violating Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the

absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with any Defendant or with anyone described in (a).




                                                  8
    Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 9 of 14



                                                IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Reid and

Gwyn are permanently restrained and enjoined from aiding and abetting any violation of the

Exchange Act [15 U.S.C. § 78m(a)] by knowingly or recklessly providing substantial assistance

to an issuer that files with the Commission any periodic report pursuant to Section 13(a) of the

Exchange Act [15 U.S.C. § 78m(a)] which contains any untrue statement of material fact, or

which omits to state a material fact necessary in order to make the statements made, in the light

of the circumstances under which they were made, not misleading, or which fails to comply in

any material respect with the requirements of Section 13(a) of the Exchange Act [15 U.S.C. §

78m(a)] or Rule 12b-20 promulgated thereunder [17 C.F.R. §§ 240.12b-20].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraphs also bind the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with either Defendant or with anyone described in (a).

                                                V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants Reid and

Gwyn are permanently restrained and enjoined from violating Rule 13a-14 of the Exchange Act

[17 C.F.R. § 13a-14] by signing a certification of a Form 10-K or Form 10-Q filed with the

Commission falsely confirming that the Form 10-K or Form 10-Q does not contain any untrue

statement of a material fact or omit to state a material fact necessary to make the statements

made, in light of the circumstances under which such statements were made, not misleading.




                                                 9
   Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 10 of 14



       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with either Defendant or with anyone described in (a).

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Blackburn is permanently restrained and enjoined from violating, directly or indirectly, Section

16(a) of the Exchange Act [15 U.S.C. § 78p(a)] and Rule 16a-3 thereunder [17 C.F.R. § 240.16a-

3] by failing to file information, documents, and reports as required pursuant to Section 16(a) of

the Exchange Act and Rule 16a-3, in the absence of any applicable exemption, when Defendant

is, directly or indirectly, the beneficial owner of more than 10 percent of any class of any

registered security (other than exempted security), or is a director or an officer of such security.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Order by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and/or Section 20(e) of the Securities Act

[15 U.S.C. § 77t(e)], Defendants Blackburn, Reid, Gwyn, and Mulshine are prohibited from

acting as an officer or director of any issuer that has a class of securities registered pursuant to



                                                  10
   Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 11 of 14



Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file reports pursuant to

Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)].

                                               VIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants Blackburn, Reid, Gwyn, and Mulshine are permanently barred from participating in

an offering of penny stock, including engaging in activities with a broker, dealer, or issuer for

purposes of issuing, trading, or inducing or attempting to induce the purchase or sale of any

penny stock. A penny stock is any equity security that has a price of less than five dollars,

except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R. 240.3a51-1]].

                                                IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that:

       Defendant Blackburn is liable for disgorgement of $1,512,059.96, representing profits

gained as a result of the conduct alleged in the Complaint, together with prejudgment interest

thereon in the amount of $359,099.64 and a civil penalty in the amount of $1,512,059.96

pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the

Exchange Act of 1934 [15 U.S.C. § 78u(d)(3)]. Defendant Blackburn shall satisfy this obligation

by paying $3,383,219.56 to the Securities and Exchange Commission within 30 days after entry

of this Final Judgment.

       Defendant Reid is liable for disgorgement of $525,030.52, representing profits gained as

a result of the conduct alleged in the Complaint, together with prejudgment interest thereon in

the amount of $124,689.69 and a civil penalty in the amount of $525,030.52 pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act of

1934 [15 U.S.C. § 78u(d)(3)]. Defendant Reid shall satisfy this obligation by paying



                                                 11
   Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 12 of 14



$1,174,750.73 to the Securities and Exchange Commission within 30 days after entry of this

Final Judgment.

       Defendant Mulshine is liable for disgorgement of $108,291.05, representing profits

gained as a result of the conduct alleged in the Complaint, together with prejudgment interest

thereon in the amount of $25,718.10 and a civil penalty in the amount of $150,000.00 pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange

Act of 1934 [15 U.S.C. § 78u(d)(3)]. Defendant Mulshine shall satisfy this obligation by paying

$284,009.15 to the Securities and Exchange Commission within 30 days after entry of this Final

Judgment.

        Defendant Gwyn is liable for disgorgement of $772,434.90, representing profits gained

as a result of the conduct alleged in the Complaint, together with prejudgment interest thereon in

the amount of $183,445.85 and a civil penalty in the amount of $772,434.90 pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act of

1934 [15 U.S.C. § 78u(d)(3)]. Defendant Gwyn shall satisfy this obligation by paying

$1,728,315.65 to the Securities and Exchange Commission within 30 days after entry of this

Final Judgment.

       Defendants may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch


                                                12
   Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 13 of 14



       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; the Defendant’s name as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendants shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                 X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                 XI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all relief not

expressly granted herein is DENIED.




                                                 13
   Case 2:15-cv-02451-CJB-JVM Document 264-3 Filed 05/18/20 Page 14 of 14



                                               XII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




New Orleans, Louisiana, this____ day of __________________ 2020.



                                             _____________________________
                                             HON. CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE




                                                14
